DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation "determining whether or not the deterioration index parameter is greater than a first threshold that is preset to a level lower than a level at which corrective maintenance is required" in lines 10-12.  It is unclear from the language of the claim if the “deterioration index parameter” or the “first threshold” are modified by “that is preset to a level lower than a level at which corrective maintenance is required”. For the purposes of Examination, the limitation shall be interpreted as the “first threshold” being modified by “that is preset to a level lower than a level at which corrective maintenance is 
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 20120257176 A1).

Regarding Claim 1 and Claim 16. Hayashi teaches:
(See Figure 10, Figure 1, para[0002], para[0029], and para[0033]: substrate transport method. Semiconductor wafers W. a transport arm A1, and a shuttle arm E.), the system comprising: 
a sensor configured to obtain state data that indicates either a state of a component included in the robot or a state of the workpiece (See Figure 5, Figure 9, para[0047], para[0058], para[0061]: sensors 52A, 52B, 52C, 52D. Encoder 38. Vacuum sensor.); and 
a monitoring unit (See Figure 9 and para[0055]: computing unit 61.) configured to monitor a state of the robot by using a deterioration index parameter that is based on the state data (See Figure 10, para[0009], para[0079]: Positional deviation. Step S20, calculate difference D.), wherein the monitoring unit executes: 
obtaining the state data from the sensor (See Figure 10, and para[0063]: Step S13, measure wafer W position.) and deriving the deterioration index parameter based on the obtained state data (See Figure 10, and para[0079]: Step S20, calculate difference D.); 
determining whether or not the deterioration index parameter is greater than a first threshold (See Figure 10 and para[0080]: When the difference D between the deviations exceeds the predetermined range (NO in step S21), an alarm signal is output (step S22).) that is preset to a level lower than a level at which corrective maintenance is required (See Figure 10 and para[0086]: When the difference D exceeds the first predetermined range, the process may automatically continue although a warning is issued. When the difference D exceeds the second predetermined range, an alert may be issued and/or the substrate processing system may be stopped.); 
(See Figure 15 and para[0081]-para[0080]: Step S154, Count and store the number of times of exceedance of the acceptable range.) is greater than a preset frequency threshold (See Figure 10 and para[0080]: Step S155, whether the flag i is smaller than 10.); and 
suppressing an operation of the robot without stopping the robot if it is determined that the frequency is greater than the frequency threshold (See Figure 10 and para[0090]-para[0091]: Reduce the transport speed. Reduce the acceleration of the fork 3A.). 

Regarding Claim 2. Hayashi teaches:
The state monitoring system according to claim 1, 
wherein the monitoring unit executes suppressing the operation of the robot without stopping the robot by reducing a speed or acceleration of the robot (See Figure 10 and para[0090]-para[0091]: Reduce the transport speed. Reduce the acceleration of the fork 3A.).

Regarding Claim 10. Hayashi teaches:
The state monitoring system according to claim 1, 
wherein the sensor is a mapping sensor configured to detect mapping data that indicates a placement state of the workpiece (See Figure 7, para[0047]: sensors 52A, 52B, 52C, 52D.), and the deterioration index parameter is an amount of deviation between the mapping data and a predetermined placement state of the workpiece (See Figure 10 and para[0076]: Step S17, deviation amount.).

Regarding Claim 12. Hayashi teaches:
The state monitoring system according to claim 1, 
wherein in suppressing the operation of the robot without stopping the robot, the monitoring unit additionally outputs an alarm (See Figure 15, and para[0088]: Step S157, output alarm signal.).

Regarding Claim 13. Hayashi teaches:
The state monitoring system according to claim 1, 
wherein the monitoring unit executes: 
further determining whether or not the deterioration index parameter is greater than a second threshold that is preset to the level at which corrective maintenance is required (See para[0086]: second predetermined range.), and 
stopping the robot if it is determined that the deterioration index parameter is greater than the second threshold (See para[0086]: When the difference D exceeds the second predetermined range, an alert may be issued and/or the substrate processing system may be stopped.).

Regarding Claim 14. Hayashi teaches:
The state monitoring system according to claim 13, 
(See Figure 10 and para[0086]: When the difference D exceeds the second predetermined range, an alert may be issued.).

Regarding Claim 15. Hayashi teaches:
The state monitoring system according to claim 1, 
further comprising: 
a storage device configured to store history data of results of execution by the monitoring unit (See Figure 9, para[0055], and para[0088]: storage unit 62.); and 
an output device configured to output the history data (See Figure 9, para[0055], and para[0085]: Display unit 63.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20120257176 A1) as applied to claim 1 above, and further in view of Tanigawa (JP S60-016395 A).

Regarding Claim 3. Hayashi is silent as to the language of;
The state monitoring system according to claim 1, 
wherein the frequency threshold is a preset threshold relating to the number of times the deterioration index parameter becomes greater than the first threshold while the robot repeats performing the work a predetermined number of times.
Nevertheless Tanigawa teaches:
wherein the frequency threshold is a preset threshold relating to the number of times the deterioration index parameter becomes greater than the first threshold (See Page 4: Frequency of occurrence of an error. Reference frequency.) while the robot repeats performing the work a predetermined number of times (See Page 7: 1 cycle robot operation period).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi wherein the frequency threshold is a preset threshold relating to the number of times the deterioration index parameter becomes greater than the first threshold while the robot repeats performing the work a predetermined number of times such as that of Tanigawa. Hayashi and Tanigawa are analogous to the instant application, because all of the references are directed to the same field of endeavor. Tanigawa teaches, “accurately detecting an abnormality in a robot operation according to a type of a workpeice and capable of detecting a robot failure caused by a deterioration with time” (See Page 4). One of ordinary skill would have been motivated to modify Hayashi, because determining the number of times the deterioration index parameter becomes greater than the first threshold while the robot repeats performing the work a predetermined number of times would help to detect deterioration with time, as recognized by Tanigawa.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20120257176 A1) as applied to claim 1 above, and further in view of Murphy et al. (US 10471597 B1).

Regarding Claim 4. Hayashi is silent as to the language of:
The state monitoring system according to claim 1, 
wherein the frequency threshold is a preset threshold relating to the number of times the deterioration index parameter becomes greater than the first threshold during a predetermined time. 
Nevertheless Murphy teaches:
wherein the frequency threshold is a preset threshold relating to the number of times the deterioration index parameter becomes greater than the first threshold during a predetermined time (See Figure 6; and Col. 3, lines 33-37: determining that the one or more failures exceed a predefined threshold number of failures for the window of time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi wherein the frequency threshold is a preset threshold relating to the number of times the deterioration index parameter becomes greater than the first threshold during a predetermined time such as that of Murphy. Hayashi and Murphy are analogous to the instant application, because all of the references are directed to the same field of endeavor. Murphy teaches, “if the robotic arm has a high rate of failing to retrieve the item or a significant likelihood of dropping the item on the way to the conveyer belt, as such failures could (See). One of ordinary skill would have been motivated to modify Hayashi, because determining the number of times the deterioration index parameter becomes greater than the first threshold during a predetermined time would help to identify if a robotic arm has a significant likelihood of failure and preventing delays in the workflow, as recognized by Murphy.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20120257176 A1) as applied to claim 1 above, and further in view of Saeki et al. (US 20120253511 A1).

Regarding Claim 5. Hayashi teaches:
The state monitoring system according to claim 1, 
wherein the robot includes: 
a robotic arm (See Figure 4 and para[0034]: transport arm A3.); 
an end effector mounted to the robotic arm (See Figure 5 and para[0042]: Forks 3A and 3B.), the end effector being configured to hold the workpiece and perform the work on the held workpiece (See Figure 6 and para[0033]: holding and rotating the wafer W.); and 
a robot controller configured to control the robotic arm and the end effector (See Figure 8 and para[0042]: Controller 6.), the state data is holding state data that indicates whether or not the end effector is holding the workpiece (See Figure 10 and para[0061]: Step S12, it is determined whether or not the wafer W is being suctioned by the fork 3A.).
Hayashi is silent as to the language of:

Nevertheless Saeki teaches:
the deterioration index parameter is an amount of deviation from a predetermined time that is required from when the robot controller has transmitted instruction data to instruct the end effector to hold the workpiece until when the robot controller receives the holding state data indicating that the end effector is holding the workpiece (See Figure 2, para[0018], para[0049]: In order to detect not only whether or not a transport object article W is held. Error between the measured time and predetermined time required when the transport object article is held at the predetermined position on the first link.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi wherein the deterioration index parameter is an amount of deviation from a predetermined time that is required from when the robot controller has transmitted instruction data to instruct the end effector to hold the workpiece until when the robot controller receives the holding state data indicating that the end effector is holding the workpiece such as that of Saeki. Hayashi and Saeki are analogous to the instant application, because all of the references are directed to the same field of endeavor. Saeki teaches, “On the other hand, if the error |t-ts| is not within the predetermined range, that is, if |t-ts|>th, then the decision section 41 decides that the transport object article W is held in a positionally displaced state from the predetermined position P1.” (See). One of ordinary skill would have been motivated to modify 

Regarding Claim 7. Hayashi teaches:
The state monitoring system according to claim 5, 
wherein the end effector reduces an internal pressure of a suction part to hold the workpiece by suction (See Figure 7 and para[046]: suction holes 41A to 41D.), and the sensor is a pressure sensor configured to detect the internal pressure of the suction part (See Figure 10 and para[0061]: vacuum sensor.).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20120257176 A1) view of Saeki et al. (US 20120253511 A1) as applied to claim 5 above, and further in view of Trujillo et al. (US 20120328402 A1).
 
Regarding Claim 6. Hayashi is silent as to the language of:
The state monitoring system according to claim 5, 
wherein the end effector moves a piston in a cylinder to hold the workpiece by chucking, and the sensor is a position sensor configured to detect a position of the piston in the cylinder.
Nevertheless Trujillo teaches:
(See para[0005]: the piston causes holding element(s) (e.g., gripper fingers or a clamp arm) to hold or release an object.), and the sensor is a position sensor configured to detect a position of the piston in the cylinder (See para[0005]: monitoring position of the piston within the cylinder.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi wherein the end effector moves a piston in a cylinder to hold the workpiece by chucking, and the sensor is a position sensor configured to detect a position of the piston in the cylinder such as that of Trujillo. Hayashi and Trujillo are analogous to the instant application, because all of the references are directed to the same field of endeavor. Trujillo teaches, “Gripper systems are typically used for gripping and/or moving objects between locations” (See para[0003]). One of ordinary skill would have been motivated to modify Hayashi, because holding the workpiece by chucking would help to grip the workpiece when it is being moved between locations, as recognized by Trujillo.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20120257176 A1) as applied to claim 1 above, and further in view of Okuaki et al. (US 20170102000 A1) and Nicks (US 20170108841 A1).
 
Regarding Claim 8. Hayashi is silent as to the language of:
The state monitoring system according to claim 1, 
wherein the robot includes a fan including a plurality of vanes, 

the deterioration index parameter is an amount of deviation from a predetermined number of rotations that indicates the number of rotations to be made by the plurality of vanes during a predetermined time. 
Nevertheless Okuaki teaches:
wherein the robot includes a fan including a plurality of vanes (See Figure 3, para[0005], and para[0027]: Robot. Fan 18. Plurality of vanes 26.), 
the sensor is a fan sensor configured to detect whether or not the plurality of vanes have rotated and passed a predetermined position in the fan (See Figure 2 and para[0030]: rotation speed detecting part 19.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi such as that of Okuaki. Hayashi and Okuaki are analogous to the instant application, because all of the references are directed to the same field of endeavor. Okuaki teaches, “Thus, in the field of motor driving motors, in terms of improving working efficiency, early detection of a warning sign of malfunction in a fan has been required” (See para[0006]). One of ordinary skill would have been motivated to modify Hayashi, because detecting whether or not the plurality of vanes have rotated and passed a predetermined position in the fan would help to monitor for warning signs of malfunction in a fan, as recognized by Okuaki.
Okuaki is silent as to the language of:

Nevertheless Nicks teaches:
the deterioration index parameter is an amount of deviation from a predetermined number of rotations that indicates the number of rotations to be made by the plurality of vanes during a predetermined time (See para[0029]: a deviation of the rotational speed from a rotational speed corresponding to the normal condition mode and/or an amount of fan movement (e.g. runout) from the normal condition mode.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi such as that of Nicks. Hayashi and Nicks are analogous to the instant application, because all of the references are directed to the same problem. Nicks teaches, “Diagnosis and prognosis of, for example, fan failures” (See para[0019]). One of ordinary skill would have been motivated to modify Hayashi, because determining an amount of deviation from a predetermined number of rotations would help to diagnose fan failures, as recognized by Nicks.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20120257176 A1) as applied to claim 1 above, and further in view of Sawamura et al. (US 20160156288 A1).

Regarding Claim 9. Hayashi teaches:

wherein the sensor is an encoder configured to detect a rotational position of a motor (See Figure 9 and para[0058]: encoder 38.).
Hayashi is silent as to the language of: 
the deterioration index parameter is an amount of deviation between the rotational position of the motor when the motor is stopped from rotating and the rotational position of the motor when a predetermined time has elapsed after the motor is stopped from rotating.
Nevertheless Sawamura teaches:
the deterioration index parameter is an amount of deviation between the rotational position of the motor when the motor is stopped from rotating and the rotational position of the motor when a predetermined time has elapsed after the motor is stopped from rotating (See Figure 5, Figure 7, para[0046], and para[0092]: The calculation part 26a calculates a movement amount P1 of a motor position from a diagnosis start position based on the detection position Px of the motor M input from the position detector PS.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi such as that of Sawamura. Hayashi and Sawamura are analogous to the instant application, because all of the references are directed to the same field of endeavor. Sawamura teaches, “a brake diagnosis device configured to diagnose a brake of a motor with a brake” (See Abstract). One of ordinary skill would have been motivated to modify Hayashi, because measuring an amount of deviation between the rotational position of the motor when the motor is stopped would help to diagnose a brake of a motor, as recognized by Sawamura.
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20120257176 A1) as applied to claim 1 above, and further in view of Ishii et al. (US 20080013089 A1).

Regarding Claim 11. Hayashi teaches:
The state monitoring system according to claim 1, 
wherein the workpiece is a semiconductor wafer (See para[0029]: semiconductor wafers W.).
Hayashi is silent as to the language of:
the robot is installed in a clean room.
Nevertheless Ishii teaches:
the robot is installed in a clean room (See para[0091]: Clean room.). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayashi such as that of Ishii. Hayashi and Ishii are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ishii teaches, “the exposure apparatus is preferably built in a clean room where the temperature, the degree of cleanliness and the like are controlled” (See para[0370]). One of ordinary skill would have been motivated to modify Hayashi, because installing the robot in a clean room would help to limit contaminates, as recognized by Ishii.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863